Citation Nr: 1811379	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-27 463A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to service connection for disability of the right upper extremity, including as secondary to service connected disability of the cervical spine.

2.  Entitlement to service connection for a low back disability, including as secondary to service-connected disability of the cervical spine.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of the right upper extremity. 

4.  Entitlement to SMC based on loss of use of the left and/or right lower extremities. 

5.  Entitlement to SMC based on the need for regular aid and attendance or because housebound.

6.  Entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance with special adaptive equipment or for special adaptive equipment only. 

7.  Entitlement to a certificate of eligibility for assistance in the purchase of specially adapted housing or a special home adaptation grant.


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1979 and from July 1984 to June 1988.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of these claims, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge of the Board in March 2013.  They also had testified at a prior June 2009 hearing before a local Decision Review Officer (DRO).  Transcripts of both hearings are of record.

These claims were most recently before the Board in September 2014 when they were remanded to be further developed.  There was compliance, certainly the acceptable substantial compliance, with the remand directives. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   



FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for status post fusion C6-7 with history of cervical strain, right knee chondromalacia, duodenal ulcer, a scar, and prostatitis.  

2.  The most probative evidence is against a finding that the Veteran has a right upper extremity disability which is causally related to, or aggravated by, service and/or a service-connected disability.  

3.  The most probative evidence is against a finding that the Veteran has a low back disability which is causally related to, or aggravated by, service and/or a service-connected disability

4.  The Veteran is not in receipt of service connection for a disability manifested by loss of use of hand, loss of use of a foot, or blindness, severe burn injury, ALS, or residuals of an inhalation injury.

5.  The Veteran does not have a service-connected disability which renders him permanently bedridden, so helpless as to be in need of regular aid and attendance, in needs of automotive adaption, or in need of home adaption. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability of the right upper extremity, including as secondary to service connected disability of the cervical spine, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309. 3.310 (2017). 

2.  The criteria for service connection for a low back disability, including as secondary to service-connected disability of the cervical spine, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309. 3.310.

3.  The criteria for special monthly compensation (SMC) based on loss of use of the right upper extremity have not been met. 38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350 (2017).

4.  The criteria for SMC based on loss of use of the left and/or right lower extremities have not been met. 38 U.S.C.A. §§ 1114, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.350.

5.  The criteria for SMC based on the need for regular aid and attendance or because housebound have not been met. 38 U.S.C.A. §§ 1114, 1134, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).

6.  The criteria for a certificate of eligibility for assistance in acquiring an automobile or other conveyance with special adaptive equipment or for special adaptive equipment only have not been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2017).

7.  The criteria for a certificate of eligibility for assistance in the purchase of specially adapted housing or a special home adaptation grant have not been met. 38 U.S.C.A. §§ 2101, 5103 (West 2014); 38 C.F.R. §3.809 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist obligations as concerning these several claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  However, a Veteran is not competent to provide probative opinion on more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).



Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

Special Monthly Compensation (SMC)

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 38 C.F.R. § 3.352 (a).



The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice. Id. 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for SMC by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others. Id.  

Certificate of eligibility for assistance with the purchase of an automobile with adaptive equipment or adaptive equipment only

A certification of eligibility for financial assistance in acquiring an automobile or other conveyance and adaptive equipment may be provided to an "eligible person". Such certificate is warranted where one of the following is shown as a result of service connected disability: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes; (4) severe burn injury precluding effective operation of an automobile; (5) amyotrophic lateral sclerosis (ALS). 38 U.S.C.A. §§ 3901, 3902(a), (b); C.F.R. § 3.808.

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement. 38 U.S.C.A. § 3901; 38 C.F.R. § 3.808 (b).



The term "loss of use of a hand or foot" is defined in VA regulations as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance." 38 C.F.R. § 3.350 (a)(2); 4.63. 

That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes. Id. 

Certificate of eligibility for assistance in the purchase of specially adapted housing or a special home adaptation grant

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 C.F.R. § 3.809 (b) (2009).



Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if a veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809 (b) (2011).

Under the version of 38 C.F.R. § 3.809 (d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017. 38 C.F.R. § 3.809 (d) (2016).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809 (c).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2009).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD). 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2016).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion as to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of joints, neurological disorders, the spine, secondary relationships, trauma, and age.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

With regard to all the claims, the Board has considered that the Veteran is competent to report symptoms such as pain and weakness; however, the Board has also considered the clinical objective findings.

The Board has considered the benefit of doubt rule, but finds that the preponderance of the evidence, as discussed in more detail below, is against the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Service Connection for Right Upper Extremity Disability

The Veteran is in receipt of service connection for a cervical spine disability (status post fusion C6-7 with history of cervical strain).  He contends that he has a right upper extremity disability causally related to, or aggravated by, his cervical spine disability.  The Board has considered whether service connection is warranted on a direct and/or secondary basis. 

In July 1983, while serving in the National Guard, the Veteran sought treatment after hitting his head on the inside of a jeep.  1983 records reflect that the Veteran reported having neck pain radiating to the right shoulder and arm under cervical root 5 distribution.  The Veteran had a normal CT scan of the cervical spine, a normal x-ray except for straightening of the normal lordotic curvature which was felt to represent muscle spasms.  There was also very minimal anterior wedging of the C6.  The Veteran, who reported "pins and needles" down the right arm and also in the leg, was treated with physical therapy and heat and a provisional diagnosis of radiculopathy was made (see August and September 1983 records).  The CT scan record notes that multiple computed tomographic sections were obtained for the C6 and C7 levels and there was no evidence of herniated disc seen.  No spondylosis or subluxation was present.  There was no evidence of bony trauma.  The impression was "essentially normal study".  EMG and nerve conduction velocity were normal.  After two weeks of VA hospital treatment, it was noted that the physical examination showed "no definite neurological deficit and the EMG revealed no evidence of root compression."  

Subsequently, the Veteran's March 1984 Report of Medical History for enlistment purposes for his second period of active service reflects that the Veteran denied any pertinent problems.  He noted that he had had a cervical spine sprain in 1983, which the Veteran reported having "recovered fully".  His corresponding Report of Medical Examination reflects normal upper extremities upon clinical evaluation.  

The Veteran's December 1985 Report of Medical History for reenlistment purposes reflects that the Veteran denied any pertinent problems.  His corresponding Report of Medical Examination reflects normal upper extremities upon clinical evaluation. 

A December 1988/January 1989 VA examination report (for the Veteran's knee and scar) notes that the Veteran reported that he was status post cervical spine strain which was symptomatic off and on.  However, it notes that the Veteran's motor and sensory evaluation were within normal limits and that there were no neurological problems.  The report is negative for complaints of the right upper extremity.

Post-service, a July 1989 VA Form 10-9034 reflects that the Veteran had a history of cervical strain with minimal pain and episodes of stiffness.  It was specifically noted that there was "[n]o radiation of pain into his upper extremities or numbness or tingling in the upper extremities."  It was noted as follows:

There is mild and diffuse tenderness over the C-spine in the back of the neck paraspinal muscles. There is no discrete pinpoint tenderness to palpation. No gross bony deformities. Decreased range of motion of the head at the neck. He is less able to move his head to the left than to the right secondary to pain. However, the patient on initial observation removed his shirt without difficulty. He grasped his shirt at the back and withdrew it over his head without suffering from pain. 

Neurological testing revealed motor strength was 5/5 in the upper extremities.  Although the Veteran reported numbness in the hand and right foot, the examiner found it inconsistent.  The examiner noted that the Veteran's legs revealed normal sensation, and his hand numbness was inconsistent with only the tips.  The Veteran neck pain was found to have a component which could be psychosomatic.  

1990 records also reflect complaints of the arm tingling without weakness.  A July 1990 VA Form 9034a reflects that the Veteran again complained of neck pain which was severe and worsening over the "last couple of months".  It was noted that the Veteran spends hours of his day hunched over a desk doing paperwork.  The physician concluded after diagnostic imaging, physical examination, and several days of observation that the etiology of the Veteran's neck pain was not discovered, and that it was felt that a component of his symptoms could be related to "psychosomatic etiology."

A November 1990 reflects that the Veteran presented for knee complaints and noted a questionable history of paralysis after the in-service injury.  He reported that the neck pain had persisted and that he occasionally has an ache into the upper extremities but no weakness and no numbness.  The examiner noted as follows:  "I suspect there is functional overlay of minor joint symptoms.  Non-the-less-[sic] possibility of fibrositis exists."  It was also noted that the examination was accomplished with much histrionic overlay."

Records in 1991 reflect that the Veteran reported spells of passing out and his fingers going numb; and black out spells with jerking movements of the arms.

A June 1992 Providence Hospital record reflects that the Veteran had complaints of chronic posterior cervical pain and upper back pain, and paresthesias into the left upper extremity.  Upon examination, it was noted "differential diagnosis includes possible cervical radiculitis as well as either primary or secondary myofascial pain syndrome and also left carpal tunnel syndrome.  

A May 1996 Ochsner Clinic record reflects that the Veteran was delivering a truck full of televisions when three televisions fell approximately thirteen feet onto his neck and shoulder and that he had immediate pain and gradually having an increase in pain and stiffness in the arm, as well as numbness and tingling down the arm. 

A January 1997 Northwestern Medical Faulty Foundation, Inc. clinical note reflects as follows:

[The Veteran] has a remote history of a cervical spine injury while in the Navy resulting in some tingling in the right hand which subsequently improved.  In 1991 he had epidural steroid injections in the left posterior neck for what he describes as neck pain and headaches.  This resolved the problem.  In April of 1996 while unloading his truck, two large television sets fell on his neck and right shoulder which triggered off the current bout of neck pain.  This has increased progressively over time.  . . . . .  Currently he reports pain that extends from the right shoulder down the underside of the right arm and into the back of the right hand He also reports some numbness that he is not able to feel objects normally and has dropped things on multiple occasions.  He also states that his strength is decreased, although this is difficult to assess because of the pain. The pain is described as stinging and burning in nature and becomes worse with cold weather with bumps and jolts and coughing and sneezing. . . . . . . . . [The Veteran's] symptoms are most consistent with a right C7 radiculopathy although the degree and dysesthetic quality of the pain are somewhat atypical.  

Based on the foregoing, the Board finds that any right upper extremity complaints in service were acute and transitory.  As noted above, the Veteran had no complaints in 1984 and 1985 and normal examinations, there are no additional complaints in his STRs, in 1988/1989 his motor and sensory evaluation were within normal limits with no neurological problems or complaints of the right upper extremity, and he reported in 1997 that his symptoms had resolved after the 1983 incident.  While the Veteran may have had post-service complaints, any clinical opinions based on continuity of symptoms since the 1983 incident lack probative value as it is unsupported by the evidence and is actually, in contrast, to the evidence. 

A June 1997 VA Form 10-10M reflects that the Veteran was seen for complaints of right-side neck, pain in lower back, and pain down the right leg.  July 1997 records reflect a complaint of pain radiating to the right arm and numbness and weakness in right arm; however a July 1997 examination record reflects that the global weakness demonstrated by the Veteran was anatomically inconsistent with a two-level involvement in the neck.  The examiner also noted that if the Veteran truly had the weakness he contended he had in the right upper extremity, he should have gross atrophy, whereas, he actually had no atrophy.  An August 1997 record reflects a finding of cervical radiculopathy.

A March 1999 VA record reflects the following with regard to the Veteran's complaints:  

He might well have cervical spine problems resulting from past trauma, that however did not effect [sic] his neuroaxis.  It is possible that he might have a partial injury to [the right] Brachial plexus, hence weakness and pain in the [right] arm and hand. For this reason we have recommended EMG and NC studies to identify the exact nature of his complaint. Patient however refused the test. 

Additional records reflect that the Veteran described chronic and severe neck pain which goes into the right arm and even into the region of the right armpit.  He described numbness and tingling going down into the inner scapula region (e.g. July 1999, October 1999, January 2000 VA clinical records).  (A January 2000 record reflects a diagnosis of cervical radiculopathy but provides no rationale.) 

An August 2000 VA record from Dr. A. P. reflects the following with regard to the Veteran:

...  I requested that the medical service several months ago remove this disagreeable noncompliant patient and his wife from my panel.  I have little to offer him as he fails to take any suggestions and I see his primary problem is likely psychiatric with strong Axis 2 component.  Of note I have encouraged him to see a psychiatrist since my first encounter with him.  In addition I ponder whether this patient is as disabled as he claims to be as his degree of distress is not substantiated by objective measures (MRI etc.).

An August 2004 VA clinical record reflects that the Veteran reported a right arm with "lack of function (not paralyzed but hurts to use it and he does very little with it.)  Pain began after accident in 1983 noted above and worsened after MVA in 1998." 

A December 2004 VA neurological disorders record for purposes of entitlement to special adaptive housing, equipment, and automobile, reflects in pertinent part as follows:

[The Veteran's] claimed this several times in the past. MRI hasn't shown significant cord pathology. Always a question of significant functional overlay exaggerating deficits. 


The 2004 examiner also noted: 

The objective findings today are not consistent with the subjective complaints and history or even the recently obtained inpatient history and neurologic exam. There are no upper motor neuron signs, atrophy or contracture which would be expected for paralysis due to the cervical fusion. His sphincter function is too good for the degree of deficits in the lower extremities from a presumed cervical lesion. His impairment in motor function the upper extremities and at the hips is also inconsistent during the course of the interview and examination.

A March 2005 VA neurology consult clinical record reflects as follows:

The MRIs are really pretty unremarkable considering the patient's findings.  There are a few disc bulges, some spondylosis, and his old cervical fusion. There is no disease present that explains his paraplegia or his right [upper extremity] deficit.

An April 2005 pain clinical note for the right arm notes motor and sensory deficits on the right side and that the Veteran complained of a lot of pain in the right arm.  It was noted that although the Veteran stated that he cannot move his right hand, he was able to flex his fingers as well as the elbow.

While a January 2000 VA record notes cervical radiculopathy, and a May 2000 VA neurological examination report reflects a generalized and unexplained conclusion that the "right upper extremity problem" was related to the Veteran's cervical spine disability, the examiner also noted that a July 1999 myelogram and prior magnetic resonance imaging (MRI) study showed no evidence of foraminal or spinal stenosis, and the Veteran's pain seemed "out of proportion to the objective evidence."  Thus, the findings appear to be based on the Veteran's reported history and lack significant probative value.

A December 2004 VA neurological examination report (for entitlement to special adaptive housing, equipment, and automotive) reflects a physician's observation that the objective findings were not consistent with the objective complaints and history, including a neurological examination.  The physician stated that there were no upper motor neuron signs, atrophy, or contracture which would be expected for "paralysis" due to the cervical fusion.  The Veteran's impairment in motor function of the upper extremity was also found to be "inconsistent" during the course of the interview and examination.  The examiner found that the Veteran gave poor effort with regard to examination of the hands.  In a January 2005 addendum, the examiner concluded that a recent MRI showed no abnormality in the spinal cord, and thus no "structural basis for [the Veteran's] subjective complaints."

A February 2005 VA record reflects as follows:

[The Veteran] with functional deficits (non-physiologic) C-spine imaging shows no cord damage.  We have nothing further to offer this gentleman insofar as his "paraparesis" is concerned.  His desire to be ill raises questions of hypochondriasis but compensation seeking clouds the issues.  He might benefit from psychiatric evaluation.

In an August 2005 VA spinal cord injury consultation record, the clinician concluded based on the findings in a December 2004 MRI that there was no evidence of injury to the spinal cord to account for the Veteran's reported upper extremity and lower extremity complaints.  It was noted that the Veteran had repeated tests and evaluations by multiple subspecialists including spinal cord injury staff physicians at several VA facilities, and in the private sector with the same conclusion that the objective clinical findings did not support the Veteran's reported symptoms.  An addendum reflects that cervical MRI showed no abnormality in the spinal cord; thus, there was no structural basis for his subjective complaints.


An August 2005 VA neurosurgery consultation note also states that it did not appear the Veteran had compressive pathology, and that his symptoms and deficits seemed "quite disproportionate" to what was shown on diagnostic imaging studies. 

A September 2007 VA urology note reflects cervical spondylosis with limited movement in right arm and hand and both lower extremities, but does not provide adequate rationale of a correlation between the limited extremity movement and the cervical spine.

In a November 2007 VA neurological examination report, the examiner stated there were no upper motor neuron signs consistent with a cervical cord lesion, or lower motor neuron findings in the upper extremities that would corroborate the Veteran's cervical complaints.  The examiner (Dr. E.U.) indicated that the Veteran had feigned weakness, and that there "persists a significant disconnect between his subjective sensory loss and feigned motor deficits."  He also stated that there is no medical evidence to suggest that the Veteran's in-service cervical strain, which is a self-limited soft tissue injury, causes or accelerates the development of degenerative spine or disc disease.  The examiner concluded that there were no physical findings to suggest significant disability.  Similarly, in a November 2007 spine examination report, a different VA physician concluded that he could not correlate the Veteran's subjective complaints with the objective findings.  In this regard, the examiner explained that the Veteran reported a glove-type decreased sensation in his right upper arm which was not following any dermatomal patterns.  The examiner noted that there were also discrepancies regarding the Veteran's reported limitations concerning the legs and what the objective findings showed. 

A May 2009 private record from Dr. A. Tanious reflects that the Veteran had significant quadriparesis, more noticeable in the right upper extremity and both lower extremities.  The impression was as follows:

Degenerative cervical and lumbar spine disease. There is still the possibility that the cervical cord injury level is C5. He had an accident when he was in the Army. This probably could contribute to his current condition. It is very hard to tell if the accident he had in the army and what he has now could not be approved or excluded as the accident happened years ago 

The Board finds this opinion to be too speculative upon which to base a finding that service connection is warranted.  The use of the terms "probably could" is speculative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

In an August 2016 VA examination report, the examiner (Dr. E.U.) stated that he had reviewed the conflicting evidence as to whether the Veteran had a disability and the pertinent radiology records noting defects, and opined as follows:

The clinical deficits at the time of service injury were not very consistent with cervical radiculopathy and no evidence of cervical root compromise was ever found. There was no anatomical evidence of degenerative spine or disc disease in service or for many years thereafter. Strain is a typically self limited injury to paraspinous soft tissues. Degenerative spine and disc disease is exceedingly common in the population at large, and typically advances slowly with age and over many years. There is no medical evidence to suggest that strain causes, predisposes to, or accelerates the development of degenerative spine and disc disease. It is unlikely that the Veteran's right upper extremity symptoms are caused or aggravated by his cervical spine pathology. There is no evidence of significant spinal stenosis on any of many cervical imaging studies. Specifically the 2008 private MRI might at best cause some findings in left C5, bilateral C6 distributions. This might include sensory loss on the thumb side of the hand and forearm and perhaps weakness of the shoulder or elbow. 

Thus, the opinion indicates that the Veteran's in-service soft tissue injury, would likely not cause or aggravate his current right arm symptoms.  The evidence does not suggest that the MRI findings (which may support some symptoms) are related to service.  There is also no competent credible evidence that the jeep incident itself as likely as not caused, or aggravated, a right upper extremity disability.  Additional opinions noted above also support a finding that service connection is not warranted. 

In sum, there is substantial evidence that the Veteran does not have clinically objective findings that he has a right upper extremity disability which is as likely as not causally related to, or aggravated by, service and/or a service-connected disability (see e.g. July 1997, March 1999, August 2000, December 2004, March 2005, December 2004, and August 2016 clinical records).  

As noted above, his complaints have not correlated with numerous actual examination findings to include MRIs and CT scans, and there are multiple opinions by different clinicians that the Veteran may be exaggerating or feigning his symptoms due to a psychology condition or for compensation purposes (e.g. see August 1983, July 1990, June 1996, January 1997, July 1999, August 2000, December 2004, February 2005, August 2005, November 2007 clinical records).

The Board acknowledges that in 1983, the Veteran sustained a cervical injury and reported at that time that he had pain in the right shoulder and arm under cervical root 5 distribution.  However, no right upper extremity abnormality was found, and subsequent STRs are negative for such.  Moreover, he had normal examinations in service in 1984 and 1985.  Thus, his complaints in service were acute and transitory.  The STRs lack the documentation of the combination of manifestations sufficient to identify a right upper extremity disability, and sufficient observation of chronic symptoms.  Moreover, the most probative evidence is against a finding that his service-connected disability as likely as not caused, or aggravates, a right upper extremity disability.  Thus, service connection is for a right upper extremity disability is not warranted. 


Service Connection for Low Back Disability

As noted above, the Veteran is in receipt of service connection for a cervical spine disability (status post fusion C6-7 with history of cervical strain).  He contends that he has a low back disability causally related to, or aggravated by, his cervical spine disability. 

Although the Veteran had complaints of the cervical spine in 1983 after a jeep incident, no such complaints were made with regard to the lower back.  His STRs are negative for complaints of the thoracic or lumbar spine.  The Veteran's March 1984 Report of Medical History for enlistment purposes for his second period of active service reflects that the Veteran denied recurrent back pain.  His corresponding Report of Medical Examination reflects a normal spine upon clinical evaluation.  The Veteran's December 1985 Report of Medical History for reenlistment purposes reflects that the Veteran denied recurrent back pain.  His corresponding Report of Medical Examination reflects a normal spine upon clinical evaluation.

As noted above, a December 1988/January 1989 VA examination report (for the Veteran's knee and scar) notes that the Veteran reported that he was status post cervical spine strain which was symptomatic off and on.  The report is negative for complaints of the low back.

A post service June 1992 Providence Hospital record reflects complaints of the cervical spine and "upper back" but not of the low back.  

A March 1996 Methodist Hospital record reflects Veteran seen for lower abdominal and back pain.  The diagnosis was possible prostatitis.  It was noted to be a truck driver and "seems to note a lot more problems once he is out driving for long periods of time."  
 
A June 1997 VA Form 10-10M reflects that the Veteran was seen for complaints of right side neck and pain in lower back and pain down right leg.  July 1997 records reflect a complaint of chronic low back pain.  This is more than eight years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A July 1999 Jacksonville Orthopaedic Institute record reflects that the Veteran complained of hip pain and back pain radiating down both legs.  The Veteran was in a wheelchair and complained that back pain is severe enough to prevent him from walking.  X-rays of the lumbar spine were unremarkable.  A myelogram study demonstrated symmetric and normal filling of the nerve roots in the lumbar spine There were some disc bulges on the lateral view at 3-4 and 4-5 but no significant stenosis was noted.

2000 VA records reflect that the Veteran reported having had low back pain in the late 1980s.  An MRI revealed mild lumbar degenerative disc disease, L3-L5 with no evidence of foraminal stenosis or acute HNP. 
 
A March 2005 VA MRI study of the lumbar spine showed L4-L5 intervertebral disc narrowing, as well as probable impingement of the right nerve at this level.  The Veteran continues to experience chronic low back pain and also reports loss of sensation in both legs.

A May 2009 private record from Dr. A. Tanious reflects that the Veteran had significant quadriparesis, more noticeable in the right upper extremity and both lower extremities.  The impression was as follows:

Degenerative cervical and lumbar spine disease. There is still the possibility that the cervical cord injury level is C5. He had an accident when he was in the Army. This probably could contribute to his current condition. It is very hard to tell if the accident he had in the army and what he has now could not be approved or excluded as the accident happened years ago 

As noted above, the Board finds this opinion to be too speculative upon which to base a finding that service connection is warranted.  The use of the terms "probably could" is speculative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Moreover, the opinion lacks adequate rationale.

In an October 2012 VA opinion, the physician (Dr. B.P.) found that it was less likely than not that the Veteran's low back disorder was related to his July 1983 injury.  The physician, after review of the clinical evidence, concluded as follows:

given the aforementioned notations, it would be difficult to state that [the Veteran's] present back condition had its beginning with the [July 1983 in service] accident or that his pre existing [complaint of low back pain] was aggravated beyond natural progression without mere speculation' 

In an August 2016 VA examination report, the examiner (Dr. E.U.) stated that he had reviewed the conflicting evidence as to whether the Veteran had a disability, and opined as follows: 

Medical records indicate no lumbar complaints at the time of [the 1983] injury. I don't find any record of back pain complaints until the 90s (aside from those documented prior to service). The sensory deficits in 1983 might have suggested an L5 root lesion, but other physical findings to support this were absent. MRI spine 5/2005 showed L3-4 hypertrophic facet changes without or foraminal stenosis, L4-5 hypertrophic facet changes are seen and extradural defect slightly to the right which may be due to osteophyte or disc which appears to impinge on the right S1 nerve root, and L5-S1 minimal amount of hypertrophic facet change. Hypertrophic facet and disc changes were unlikely to have been present in 1983 for the same reasons as given above for cervical spine [There is no medical evidence to suggest that strain causes, predisposes to, or accelerates the development of degenerative spine and disc disease].  And there is no evidence that service aggravated beyond natural progression his pre-existing back pain complaints.

The Board notes that some examination reports reflect that the Veteran had reported a pre-existing disability (i.e. intermittent low back pain prior to service); however, as the STRs do not reflect such a disability upon entrance, the Board presumes that the Veteran was sound upon entrance.  Regardless, the evidence does not support a finding that service connection is warranted on any basis. 

In sum, the Veteran did not have a back injury in service, did not have chronic complaints in service, did not have a disability of arthritis manifested to a compensable degree within one year after separation from service, and it has not been shown by competent credible evidence that a service-connected disability has caused or aggravated a back disability. 

SMC - Right Upper Extremity Disability

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the loss of use of a hand.  The Veteran is not in receipt of service connection for a right upper extremity disability; thus, SMC is not warranted for any symptoms which he may experience of the right upper extremity and further discussion of such symptoms is not warranted. 

SMC - Bilateral Lower Extremity Disability

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the loss of use of a foot.  The Veteran is in receipt of service connection for chondromalacia of the right knee; however, the most probative evidence is that it is not so severe as to result in loss of use of a foot

A November 2007 VA examination report reflects that the Veteran was using a motorized wheelchair, and that he transfers with a walker to the toilet and bed.  The Veteran was wearing bilateral double upright short leg braces which he reported were prescribed for footdrop.  The Veteran did not have any complaints specific to the knee, other than it was numb and he cannot feel it.  He did not have flare-ups of joint disease, did not take medicine for the knee, did not have recurrent subluxation, and did not inflammatory arthritis.  Upon examination, there was no effusion, and  no lateral instability.  The Veteran had range of motion from 0 to 120 degrees without painful motion.  There was no obvious muscle atrophy in either the thigh or the calf.  The Veteran had normal x-rays of the knee.  The examiner was unable to correlate the Veteran's subjective complaints with objective physical findings. 

Additional records reflect that the Veteran uses a wheelchair and that he has reported bilateral lower extremity numbness and decreased sensation; however the competent credible evidence does not reflect that it is as likely as not that the Veteran's service-connected right knee disability causes impairment which requires the use of a wheelchair.

The most probative evidence of record is against a finding that the Veteran's has a service-connected disability which is manifested by loss of use of the foot; thus SMC is not warranted.  

SMC - Regular Aid and Attendance or Housebound

The Veteran is not in receipt of service connection for a disability of both feet or of one hand and one foot, or blindness in both eyes.  Thus, SMC is not warranted on those bases.  

Next, the Board has considered whether the Veteran, due to service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.   

As noted above, the Veteran is in receipt of service connection for status post fusion C6-7 with history of cervical strain, right knee chondromalacia, duodenal ulcer, a scar, and prostatitis.  

The Board finds that the most competent evidence is against a finding that the Veteran's service-connected disabilities render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  In this regard, the Board has considered the Veteran's contentions as to his symptoms; however, the Board finds that the clinical observations which consistently note discrepancies between his reported symptoms and his physical findings are more probative than the Veteran's assertions.  In making this finding the Board finds it notable that it is not merely one examiner who has found that the Veteran's symptoms are not consistent, but several examiners over many years have doubted the credibility of the Veteran's reported symptoms.  While the discrepancies have not always been with the service-connected disabilities, they do shed some light on the Veteran's overall picture with regard to symptoms and credibility.

Historically, a July 1990 VA hospitalization summary record reflects that the a component of the Veteran's symptoms could be related to psychosomatic etiology.  A June 1996 private neurological consultation record reflects that the Veteran's reported right arm symptoms did not correlate with physical and MRI findings.  Moreover, and importantly, when examined in March 1999, the Veteran denied any abilities to use his hand due to apparent paralysis but the clinician noted that the Veteran was able to more his right hand without any difficulties when asked to sign a document.  A July 1999 private treatment record reflects that the clinician could not clinically explain the Veteran's complaints or reported severity of them.  An August 2000 VA treatment record reflects a physician's findings that the Veteran's physical complaints were largely psychological in nature and not supported by objective clinical findings.  A May 2000 VA neurological examination report reflects that the Veteran's pain seemed out of proportion to the objective evidence.  A December 2004 VA neurological examination report reflects a physician's observation that the objective findings were not consistent with the objective complaints and history.  Importantly, a February 2005 VA record reflects that the Veteran's "desire to be ill raises questions of hypochondriasis but compensation seeking clouds the issues".   An August 2005 VA spinal cord injury consultation record reflects that the objective clinical findings did not support the Veteran's reported symptoms, and notes that the Veteran barely moved his hand when requested during examination, but was noted to demonstrate excellent handgrip of a chair.  An August 2005 VA neurosurgery consultation notes that the Veteran's reported symptoms and deficits seemed "quite disproportionate" to what was shown on diagnostic imaging studies.  A November 2007 spine examiner concluded that he could not correlate the Veteran's subjective complaints with the objective findings, and that there were discrepancies regarding the Veteran's reported limitations concerning the legs and what the objective findings showed. 

Notably, another examiner (C.H.) in 2007 found as follows with regard to the cervical spine and right knee:

I am unable to correlate this veteran's subjective complaints with objective physical findings at the time of this examination.   It is difficult to determine his abilities.  He complains of complete loss of function in his legs yet his muscles show no atrophy whatsoever.  He complains of glove-type hip algesia in his right upper arm which is not following any dermatomal patterns in this unphysiologic type of complaint.  I am unable to determine his physical limitations because of these factors.  There is no evidence of unfavorable ankylosis or any type of ankylosis in his cervical spine. There is no evidence of chondromalacia of the patella. 

Dr. C.H. also noted that the Veteran exhibited minimal effort with attempt to test strength.

A November 2007 VA examiner (T.W.) found that the Veteran had no active ulcer disease at that time, and that the Veteran's symptoms appear to be controlled on his present medication.  The examiner also found that the Veteran's service-connected ulcer disease does not require him to have help in his activities of daily living.

A November 2014 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) reflects that the Veteran is able to feed himself, but cannot prepare his own meals and may need assistance with bath set-up.  It was noted that he is not legally blind, does not require nursing home care, and does not require medication management.  It was further noted that the Veteran is able to sit alone with good trunk control, uses a wheelchair or ambulates with assistive device, and is able to use his hands.  The report reflects that the Veteran has numbness/decreased sensation in the bilateral lower extremities, intermittent bladder incontinence, and unsteady gait.

A May 2015 VA gastrointestinal examination report reflects that the Veteran's treatment plan does not require taking continuous medication.  The Veteran reported that he gets reflux in his throat if he eats greasy food, and that he sometimes takes Pepto-Bismol which helps.  It was noted that the Veteran's episodes were not severe and do not impact his ability to work. 

A May 2015 VA examination report reflects that the Veteran reported that his neck hurts so badly some days that there are days that he will just sit there crying and that he cannot do anything, to include picking up anything, concentrate, cook, clean, or wash.  He also reported that he was unable to do any physical work, sedentary work, or concentrate due to chronic pain.  The Veteran had 0 to 20 degrees of forward flexion, extension, right lateral flexion, and left lateral flexion.  He had 0 to 30 degrees of right and left lateral rotation.  

The Board has considered the Veteran's complaints of pain, and is sympathetic to a veteran's pain; however, the Board finds that the Veteran's assertions as to the severity of the pain are less than credible given the record as a whole, to include the numerous clinical opinions discussed above.  While pain was noted on examination and does cause some functional loss, the Board finds that it does not render the Veteran bedridden or in need of regular aid and attendance.  The Veteran was examined during a reported flare-up and still had some range of motion which might cause some difficulty with reaching, lifting, and carrying weight.  However, he has not been found by competent credible evidence to be in so much pain or weakness as to render him entitled to SMC.

A May 2015 VA examination report for the Veteran's prostatitis reflects that the Veteran was on antibiotics; his disability did not impact his ability to work. 

A May 2015 VA examination report for the Veteran's skin reflects that his scars are well healed, smooth, flat and stable with no chronic skin changes associated with these scars.  The examiner also noted that the Veteran is not home bound, and is able to perform all activities of daily living. 

In sum, the evidence is against a finding that the Veteran's service connected disabilities require the need for personal assistance due to factors such as the inability to feed himself, inability to attend to wants of nature, inability dress or undress himself, or the need to keep himself ordinarily clean and presentable; or the frequent need of adjustment of any special prosthetic or orthopedic appliances, or the need to protect him from hazards or dangers incident to one's daily environment.  

Moreover, he does not have a service-connected disability which , through its essential character, actually requires that he remain in bed.  

In sum, based on the numerous clinical findings that indicate that the Veteran has feigned or exaggerated his symptoms, the Board finds that the Veteran's assertions as to the severity of his disabilities lack significant probative value.  The more probative clinical evidence does not support a finding that SMC is warranted.

Certificate of eligibility for assistance with the purchase of an automobile with adaptive equipment or adaptive equipment only

The Veteran does not have a service-connected disability which results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury precluding effective operation of an automobile; or ALS.  As noted in more detail above, the Veteran's contentions that he has loss of use of his right hand due to his cervical spine disability is without merit.  Thus a certificate of eligibility for assistance with the purchase of an automobile is not warranted.  38 C.F.R. § 3.808.

A Veteran who does not qualify for assistance with the purchase of an automobile with adaptive equipment may nevertheless be entitled to adaptive equipment and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  In the Veteran's situation, the record is against such a finding.  The Veteran is not in receipt of service connection for a hip disability.  He is in receipt of service connection for a right knee disability; however, it is not ankylosed.  

The clinical evidence is against a finding that the Veteran's right knee disability is so extreme as to be ankylosed or that it has no effective function remaining other than that which would be equally well served by an amputation stump.  As noted above, the Veteran has range of motion of the knee with no current evidence of chondromalacia.   


Entitlement to a certificate of eligibility for assistance in the purchase of specially adapted housing or a special home adaptation grant

The Veteran does not meet the eligibility requirements for assistance in the purchase of specially adapted housing because he is not entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

He is not entitled to assistance in acquiring specially adapted housing because he does not have service-connected ALS rated 100 percent disabling.

The Veteran is also not entitled to a special home adaption grant because he does not have a permanent and total disability which includes anatomical loss or loss of use of both hands, deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD), or a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 

The Veteran's disabilities do not preclude locomotion as they do not necessitate the regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion.  Although the Veteran chooses to use a wheelchair, scooter, or other such device, it has not been shown by the competent credible evidence that this is due to a service-connected disability.  



ORDER

Entitlement to service connection for disability of the right upper extremity, including as secondary to service connected disability of the cervical spine is denied.

Entitlement to service connection for a low back disability, including as secondary to service-connected disability of the cervical spine is denied.

Entitlement to SMC based on loss of use of the right upper extremity is denied. 

Entitlement to SMC based on loss of use of the left and/or right lower extremities is denied. 

Entitlement to SMC based on the need for regular aid and attendance or because housebound is denied.

Entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance with special adaptive equipment or for special adaptive equipment only is denied. 

Entitlement to a certificate of eligibility for assistance in the purchase of specially adapted housing or a special home adaptation grant is denied.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


